Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Remaining claims 27 – 52 are allowed as previously indicated.

In the context of flight trajectory optimization, the prior art of record
fail to teach, in combination with other limitations, evaluating key
performance indicators (KPI) with respect to flight of an aircraft, wherein the
evaluation is performed prior to arrival of the aircraft al an identified start point; providing, on-board the aircraft, a visualization of predicted
performance of the aircraft, in case [a] potential alternative route is used for
the flight of the aircraft, wherein the predicted performance of the aircraft is
determined based on the evaluation receiving a selection of the potential
alternative route to be used for the flight of the aircraft; in response to the
selection, transmitting, via a data communication network, an approval
request for approval of the potential alternative route to a route approval

operate the flight of the aircraft according to the potential alternative route.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3668